Cooper, J.,
delivered the opinion of the court.
When this case was in this court on a former appeal, we threw out an intimation that the appellees had no concern with the power of the board of supervisors to hold the lands-in controversy, but that the state alone could question its-right so to do. But it was unnecessary for the disposition of that appeal to decide that question, and it was left undetermined. -
Notwithstanding our suggestion on the former appeal, the-case seems to have been argued and decided in the court below without reference to the point which lies at the threshold of the investigation; no allusion to it is made by counsel *323upon either side. It is,-however, decisive of the whole controversy.
The power to" acquire, hold and dispose of real estate is incident to corporations generally, and may be said to be universal, except when either expressly forbidden by the act creating the corporation or by necessary implication springing from the character of the corporation itself. But boards of supervisors may, by law, acquire real estate for certain purposes, and, having such capacity, conveyances to them are not void, but voidable only — the sovereign alone can object. 4 Am. & Eng. Eric. L., 233.
By the conveyance from Phipps, the title to the land passed to the board of supervisors of Quitman county, and neither he nor the defendants, who claim derivatively from him, have any interest in the question whether this body shall be permitted to own and possess or sell the same. That is a matter between the board and the state, in which strangers have no right to be heard. Grant v. Coal Co., 80 Pa. St., 208; Leasure v. Insurance Co., 91 Pa. St., 491; Mallett v. Simpson, 94 N. C., 37; Cowell v. Springs Co., 100 U. S., 55; Jones v. Habersham, 107 U. S., 174; Christian Union v. Yount, 101 U. S., 352; Hough v. Cook Co. Land Co., 73 Ill., 23.
The complainant is entitled to the relief prayed.

The decree is reversed and cause remanded.